Case 2:19-cv-00786-RRM-AKT Document 36 Filed 05/29/20 Page 1 of 5 PageID #: 1788



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------x
 MARIA A. DELAROSA,

                                             Plaintiff,
                                                                           MEMORANDUM AND ORDER
                  - against -                                                19-CV-786 (RRM) (AKT)

 WELLS FARGO BANK, N.A., et al.

                                              Defendants.
 ----------------------------------------------------------------------x
 MARIA A. DELAROSA,

                                             Plaintiff,

                  - against -                                                19-CV-4665 (RRM) (AKT)

 WELLS FARGO BANK, N.A., et al.

                                              Defendants.
 ----------------------------------------------------------------------x
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         These are the second and third actions that pro se plaintiff Maria A. Delarosa has brought

 against defendants Wells Fargo Bank, N.A. (“Wells Fargo”), Citibank, N.A. (“Citibank”), the

 law firm of Gross Polowy, LLC (“Gross Polowy”), and Ralph J. Madalena, in an effort to stop

 the foreclosure of her Merrick, New York, home. In the second action, all four defendants have

 moved to dismiss, largely on the ground that this action is barred by the Rooker-Feldman

 doctrine. Plaintiff has opposed the motions, (Doc. No. 22), but her response does not address

 any of the arguments raised by defendants. Accordingly, for the reasons set forth below,

 defendants’ motions to dismiss (Doc. Nos. 8, 19, 20, and 25) are granted and Delarosa v. Wells

 Fargo Bank, N.A., No. 19-CV-786 (RRM) (AKT) is dismissed for lack of subject-matter
Case 2:19-cv-00786-RRM-AKT Document 36 Filed 05/29/20 Page 2 of 5 PageID #: 1789



 jurisdiction. For the same reason, the Court sua sponte dismisses Delarosa v. Wells Fargo Bank,

 N.A., No. 19-CV-4665 (RRM) (AKT).

                                         BACKGROUND

        Unless otherwise indicated, the following facts are drawn from Delarosa’s complaints,

 the truth of which is assumed for purposes of this Order. The Court also takes judicial notice of

 the state-court documents attached to the Declaration of Odera Chuke, submitted in support of

 Citibank’s motion to dismiss. (Doc. No. 20-2.)

        Delarosa owned a home at 3 Copper Beech Place in Merrick, New York, which is located

 in Nassau County. (Compl. (Doc. No. 1) at ¶ 1.) Citibank commenced a foreclosure action in

 Nassau County Supreme Court in November 2008 by filing a summons and complaint. (Doc.

 No. 20-3.) Delarosa defaulted, and on February 23, 2009, Justice McCabe entered an Order of

 Reference, appointing a referee to conduct a damages inquest. (Doc. No. 20-4.) On November

 10, 2009, Justice LaMarca entered a Judgment of Foreclosure and Sale. (Doc. No. 20-5.) In

 April 2014, Citibank moved to vacate both the Order of Reference and the Judgment of

 Foreclosure and Sale. That motion was granted by Justice Adams on May 30, 2014. (Doc. No.

 20-6.) However, on May 13, 2015, Justice Adams issued another Judgment of Foreclosure and

 Sale. (Doc. No. 20-7.) On February 15, 2018, Delarosa filed an order to show cause, seeking an

 order to stay the sale of her property. (Doc. No. 20-8.) In early May 2018, Justice Adams issued

 a short-form order denying the application for a stay. (Id.).

        In July 2018, Delarosa commenced the first action brought in this Court: Delarosa v.

 Wells Fargo Bank, N.A., No. 18-CV-3988 (RRM) (AKT). That action named the exact same

 defendants named in the two actions at bar: Wells Fargo, Citibank, Gross Polowy, and Ralph J.

 Madalena, an attorney who was named as referee in the most recent state-court judgment. In

                                                  2
Case 2:19-cv-00786-RRM-AKT Document 36 Filed 05/29/20 Page 3 of 5 PageID #: 1790



 January 2019, Delarosa moved for preliminary injunctive relief and defendants Wells Fargo

 Bank and Citibank jointly moved to dismiss, arguing, among other things, that the action was

 barred by the Rooker-Feldman doctrine. On January 23, 2019, following a conference in which

 Judge Bianco explained that her case was barred by Rooker-Feldman, Delarosa voluntarily

 dismissed the action the first action.

        On February 6, 2019, Delarosa commenced Delarosa v. Wells Fargo Bank, N.A., No. 19-

 CV-786 (RRM) (AKT) (the “Second Action”), by filing a complaint which is essentially

 identical to the pleading plaintiff voluntarily dismissed. Delarosa’s complaint in the Second

 Action alleges a violation of her civil rights under 42 U.S.C. §1983 and diversity jurisdiction

 under 28 U.S.C. §1332. Otherwise, it contains virtually no factual allegations and is difficult to

 decipher. Nonetheless, it is clear that plaintiff primarily seeks “to urgently and immediately

 enjoin and restrain defendants … from selling” her real property. (Compl. in Second Action at

 2.) The pleading repeatedly alludes to foreclosure proceedings, alleging, among other things,

 that Citibank and Wells Fargo lack the “right to foreclose.” (Id. at 6, 7.)

        Each of the four defendants now independently move to dismiss the Second Action. All

 four defendants argue that the complaint fails to state a claim against them. All but Madalena

 argue that this Court lacks subject-matter jurisdiction, relying on the Rooker-Feldman doctrine,

 and argue that the action is barred by res judicata and/or collateral estoppel. Plaintiff’s

 opposition (Doc. No. 22), is largely unintelligible and non-responsive to defendants’ arguments

 for dismissal.

        On August 26, 2019, Delarosa commenced Delarosa v. Wells Fargo Bank, N.A., No. 19-

 CV-4665 (RRM) (AKT) (the “Third Action”) against the exact same defendants named in the

 Second Action, just two weeks after the motions to dismiss the Second Action had been fully

                                                   3
Case 2:19-cv-00786-RRM-AKT Document 36 Filed 05/29/20 Page 4 of 5 PageID #: 1791



 briefed. Substantively, the complaint in the Third Action is essentially identical to the complaint

 in the Second Action, although it attaches more exhibits. No summons have yet issued in that

 case and therefore no party has answered or otherwise moved to dismiss the complaint.

                                            DISCUSSION

        “Under the Rooker-Feldman doctrine, federal district courts lack jurisdiction over cases

 that essentially amount to appeals of state court judgments.” Vossbrinck v. Accredited Home

 Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014) (citing Exxon Mobil Corp. v. Saudi Basic Indus.

 Corp., 544 U.S. 280, 283–84 (2005)). In a nutshell, this doctrine bars “cases brought by state-

 court losers complaining of injuries caused by state-court judgments rendered before the district

 court proceedings commenced and inviting district court review and rejection of those

 judgments.” Exxon Mobil Corp., 544 U.S. at 284. Thus, “[t]here are ‘four requirements for the

 application of Rooker-Feldman’: (1) the federal-court plaintiff lost in state court; (2) the plaintiff

 ‘complain[s] of injuries caused by a state court judgment’; (3) the plaintiff ‘invite[s] ... review

 and rejection of that judgment’; and (4) the state judgment was ‘rendered before the district

 court.” Vossbrinck, 773 F.3d at 426.

        Both the Second Action and the Third Action clearly meet all four requirements under

 Rooker-Feldman. First, Delarosa lost in state court. A Judgment of Foreclosure and Sale was

 entered in Nassau County State Court on May 13, 2015. Second, in both actions, Delarosa

 claims that defendants do not have a rightful ownership interest in her property and should not be

 entitled to sell it. Third, in both actions, Delarosa seeks a Court Order “to urgently and

 immediately enjoin and restrain defendants … from selling” her real property pursuant to the

 state-court judgment. (Compl. in Second Action at 2; Compl. in Third Action at 2.) Fourth,

 review of the state-court records provided by defendant Citibank makes clear that a final


                                                   4
Case 2:19-cv-00786-RRM-AKT Document 36 Filed 05/29/20 Page 5 of 5 PageID #: 1792



 judgment was entered in May 2015, years before the commencement of either action, and that

 there are no outstanding appeals. Accordingly, the Second Action and the Third Action are both

 barred by the Rooker-Feldman doctrine and dismissed for lack of subject-matter jurisdiction.

                                         CONCLUSION

        For the reasons set forth above, defendants’ motions to dismiss the complaint in the

 Second Action, Docket No. 19-CV-786 (RRM) (AKT), are granted. For the same reasons, the

 Court sua sponte dismisses the Third Action – Docket No. 19-CV-4995. The Clerk of Court is

 directed to enter judgment against Delarosa in both cases; to mail copies of those judgments and

 this Memorandum and Order to Delarosa, to note that mailing on the docket sheet, and to close

 both cases. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

 Memorandum and Order would not be taken in good faith and therefore in forma pauperis status

 is denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).


                                                     SO ORDERED.


 Dated: Brooklyn, New York                           Roslynn R. Mauskopf
        May 29, 2020                                 ________________________________
                                                     ROSLYNN R. MAUSKOPF
                                                     Chief United States District Judge




                                                 5
